Case: 21-50287     Document: 00516163870         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 12, 2022
                                  No. 21-50287
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Rios Baltazar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-167-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Sergio Rios Baltazar appeals his within-guidelines range sentence of
   327 months of imprisonment, imposed following his guilty-plea conviction of
   possession with intent to distribute 5 grams or more of actual
   methamphetamine. See 21 U.S.C. § 841(a)(1), (b)(1)(B). Rios Baltazar


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50287      Document: 00516163870          Page: 2   Date Filed: 01/12/2022




                                    No. 21-50287


   contends that his top of the guidelines sentence is substantively unreasonable
   because the district court failed to account for his participation in drug
   treatment programs while in prison following the original sentencing, for his
   success in the rehabilitation process in prison, and for the fact that his
   relevant conduct admissions to investigators occurred when he was at the end
   of a weeks-long drug binge, had not slept, and was in an abnormal state of
   mind.
           Rios Baltazar does not dispute that his 327-month sentence was
   imposed within a properly calculated guidelines range. In light of the district
   court’s acknowledgement of his mitigation evidence and arguments, as well
   as the court’s stated consideration of the 18 U.S.C. § 3553(a) factors, Rios
   Baltazar fails to show that his sentence does not account for a factor that
   should receive significant weight, gives significant weight to an irrelevant or
   improper factor, or represents a clear error of judgment in balancing the
   sentencing factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
   2009). His argument amounts to a disagreement with the sentence imposed
   and is insufficient to demonstrate that his sentence is substantively
   unreasonable. See United States v. Isgar, 739 F.3d 829, 842 (5th Cir. 2014).
   Rios Baltazar has failed to rebut the presumption of reasonableness accorded
   his within-guidelines sentence, see Cooks, 589 F.3d at 186, and thus has not
   shown that the district court abused its discretion by imposing a substantively
   unreasonable sentence, see Gall v. United States, 552 U.S. 38, 51 (2007).
           AFFIRMED.




                                         2